Citation Nr: 0411271	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  94-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
from September 3, 1992, to November 20, 1997, for degenerative 
joint disease of the right knee with patellofemoral pain syndrome.

2.  Entitlement to an initial evaluation in excess of 30 percent 
from January 1, 1999, to August 8, 2000 for total right knee 
replacement.

3.  Entitlement to an initial evaluation in excess of 60 percent 
as of August 9, 2000, for total right knee replacement.

4.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the left knee, status post 
arthroscopic surgeries with limited extension.

5.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.  The veteran's DD214 shows that he had almost six years of 
prior inactive service.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 1993 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO granted service connection for 
degenerative joint disease of the left knee, status post 
arthroscopy with patellofemoral syndrome and granted service 
connection for degenerative joint disease of the right knee with 
patellofemoral pain syndrome and assigned 10 percent and 
noncompensable evaluations respectively, effective September 3, 
1992.  The veteran appealed the evaluations assigned.

In July 1995, the RO granted a 20 percent evaluation for 
degenerative joint disease of the left knee, status post 
arthroscopic surgeries, with limited extension, effective 
September 3, 1992.  In September 1995, the RO granted a 10 percent 
evaluation for degenerative joint disease of the right knee with 
patellofemoral pain syndrome and probable torn medial meniscus, 
effective September 3, 1992.  In February 1998, the RO granted a 
temporary total evaluation, effective from November 21, 1997, to 
December 31, 1998, for total right knee replacement; degenerative 
joint disease of the right knee with patellofemoral pain syndrome 
and probable torn medial meniscus, and then assigned a 30 percent 
evaluation, effective January 1, 1999.  In April 2003, the RO 
granted a 60 percent evaluation for total right knee replacement; 
degenerative joint disease of the right knee with patellofemoral 
pain syndrome and probable torn medial meniscus, effective August 
9, 2000.  The Board notes that both the service-connected right 
and left knees have been granted temporary total evaluations at 
various times during the appeals process.

In August 2000, the veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  In October 2000, the Board remanded 
the claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review. 

The issue of entitlement to a total rating for compensation based 
upon individual unemployability is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  Prior to October 23, 1995, degenerative joint disease of the 
right knee with patellofemoral pain syndrome was manifested by no 
lateral instability or recurrent subluxation and no more than 
slight limitation of motion.

2.  As of October 23, 1995, degenerative joint disease of the 
right knee with patellofemoral pain syndrome was manifested by no 
more than slight lateral instability and slight limitation of 
motion.

3.  Between January 1, 1999, and August 8, 2000, the service-
connected right knee disability was manifested by no more than 
intermediate degrees of weakness, pain, or limitation of motion.

4.  As of August 9, 2000, the service-connected right knee 
disability was manifested by no more than chronic residuals 
consisting of severe painful motion or weakness.

5.  Degenerative joint disease of the left knee, status post 
arthroscopic surgeries with limited extension is manifested by no 
more than moderate limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior 
to November 20, 1997, based upon limitation of motion, for 
degenerative joint disease of the right knee with patellofemoral 
pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5261 (2003).

2.  The criteria for an evaluation of 10 percent from October 23, 
1995 to November 20, 1997, based upon lateral instability, for 
degenerative joint disease of the right knee with patellofemoral 
pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

3.  The criteria for an evaluation in excess of 30 percent from 
January 1, 1999, to August 8, 2000, for total right knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5261 (2003).

4.  The criteria for an evaluation in excess of 60 percent as of 
August 9, 2000, for total right knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

5.  The criteria for an evaluation in excess of 20 percent for 
left knee, status post arthroscopic surgeries with limited 
extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was intended 
to have retroactive effect).  

The final rule implementing the VCAA was published on August 29, 
2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA as 
of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified of 
the information necessary to substantiate his claims for increased 
evaluations for the service-connected right and left knees in the 
June 2001 letter and by means of the discussions in the December 
1993 statement of the case (SOC), the September 1995 rating 
decision, and the multiple supplemental statements of the case 
(SSOC).  The RO issued rating decisions when granting increased 
evaluations, which reasoning for the grants was explained in both 
the rating decisions and the SSOCs.  In the June 2001 letter, the 
RO stated that in order to establish entitlement to an increased 
disability evaluation, the evidence must show that the disability 
became worse or increased in severity, which could be shown by 
medical evidence or other evidence showing increased severity or 
worsening of the service-connected disabilities.

As to the claim for an increased evaluation for the service-
connected right knee, the RO explained in the September 1995 
rating decision, when it granted the 10 percent evaluation, that 
an evaluation in excess of 10 percent was not warranted because 
the evidence did not show moderate lateral instability or 
subluxation, extension of the knee joint limited to 15 degrees, or 
flexion limited to 30 degrees.  Thus, the veteran was informed 
that at least one of these above-described findings was needed in 
order for the next higher evaluation to be granted.  When the RO 
determined that no more than a 30 percent evaluation was warranted 
following the total knee replacement, it stated in the May 1999 
SSOC that a 40 percent evaluation was warranted when there was 
ankylosis of the knee with flexion between 10 and 20 degrees or 
extension of the leg was limited to 30 degrees.  It also stated 
that a 60 percent evaluation was warranted when the evidence 
demonstrated chronic residuals of knee replacement consisting of 
severe painful motion or weakness in the affected extremity.  
Thus, the veteran was informed of the evidence necessary to 
establish 40 and 60 percent evaluations for the service-connected 
right knee.  Finally, in the April 2003 rating decision, when the 
RO granted the 60 percent evaluation, it noted that a higher 
evaluation was not available, as the 100 percent evaluation under 
the appropriate Diagnostic Code was only for the 13 months 
following the knee replacement surgery.  

As to the claim for an increased evaluation for the left knee, in 
the July 1995 rating decision, which granted the 20 percent 
evaluation, the RO stated that in order for the veteran to obtain 
the next higher evaluation, the evidence would need to show severe 
recurrent subluxation or lateral instability, flexion limited to 
15 degrees, extension limited to 20 degrees, or ankylosis (frozen 
joint) in flexion at a favorable angle in full extension or slight 
flexion between 0 and 10 degrees.  Thus, the veteran was informed 
that in order to be granted a higher evaluation for the service-
connected left knee, the evidence would need to show one of the 
above findings.  

Second, in the same notice, VA must inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his behalf.  
In the June 2001 letter, the RO informed the veteran that it would 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, employment records, or 
records from other federal agencies.  The RO stated that the 
veteran must provide enough information about these records so 
that it could request them from the agency or person who has them, 
but noted that it was still the veteran's responsibility to 
support his claim with the appropriate evidence.  The RO stated 
that if the veteran had received private medical treatment for his 
knees, he should submit that evidence; however, it noted that if 
he wanted VA to obtain those records, he should submit the 
enclosed VA Forms 21-4142, Authorization and Consent to Release 
Information to VA, for each private doctor and/or hospital who had 
treated him for his knee disorders.  The RO further asked the 
veteran to tell it about any additional information or evidence 
that he wanted it to get for him.  

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  Here, 
the RO obtained the veteran's service medical records.  The 
veteran has received private treatment for his service-connected 
knees and records from private physicians have been associated 
with the claims file.  This includes the medical records 
pertaining to his right knee replacement and treatment he received 
both before the surgery and after the surgery.  At the August 2000 
video conference hearing, the veteran testified that he had 
received treatment at the VA facility in Fayetteville, Arkansas, 
and was in receipt of Social Security Administration disability 
benefits.  Treatment records from the Fayetteville facility, dated 
from 2000 to 2003 have been associated with the claims file.  
Additionally, the RO received the medical records relied upon by 
the Social Security Administration in granting disability 
benefits.  The veteran has not indicated that there are additional 
records that need to be obtained.  The RO has provided the veteran 
with numerous examinations in connection with his claims.  The 
record reflects that the RO had scheduled the veteran for an 
examination in December 2002 and that he failed to report for the 
examination.  In the June 2003 SSOC, the RO informed the veteran 
of his failure to report, and the veteran has not indicated a 
willingness to report for an examination.  Thus, the Board finds 
that a remand for an examination would serve no useful purpose and 
only delay the adjudication of the veteran's claims.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  However, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

In the present case, the rating decision which is currently on 
appeal was issued in March 1993.  Only after that rating action 
was promulgated did the AOJ, in the June 2001 letter, provide 
notice to the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, and what information 
and evidence will be obtained by VA.  Because the VCAA notice in 
this case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does not 
comply with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Id.  On the other hand, the 
Court acknowledged that the Secretary could show that the lack of 
a pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this case, 
lack of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  
Additionally, "due account of the rule of prejudicial error" must 
be made in reviewing the Board's decision.  See 38 U.S.C. § 
7261(b)(2); see also Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 7, 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error").  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2001 was not given prior to 
the first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the letter, the veteran was provided 60 
days to submit additional evidence.  After the June 2001 letter, 
additional evidence was received, although it was not submitted by 
the veteran.  The veteran was provided another opportunity to 
submit additional evidence at the time of the April 2003 SSOC, 
where the RO told him that he had 60 days to submit additional 
evidence.  The veteran has not submitted any additional evidence 
since the Board last remanded his claim in May 2000.  The Board 
finds that the claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

Service medical records show that the veteran injured his left 
knee in September 1990, when he was jumping from a helicopter.  In 
January 1991, he underwent an arthroscopy of the left knee.  He 
was diagnosed with degenerative medial meniscus tear of the left 
knee and degenerative arthritis of the bilateral knee.  Following 
the surgery, the veteran continued to have problems with the left 
knee.  In April 1991, a Medical Board determined that the veteran 
was unfit to continue to serve.  At that time, range of motion in 
both knees was 0 to 140 degrees.  There was mild medial joint line 
tenderness in the left knee and no joint line tenderness in the 
right knee.  The knees were stable to varus and valgus testing at 
0 and 30 degrees of flexion.  Lachman, pivot shift, and anterior 
drawer tests were negative, bilaterally.  Posterior drawer and 
posterior sag tests were negative, bilaterally, as was McMurray's 
test.  The Medical Board stated that the veteran may have 
permanent partial disability.  

In September 1992, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, stating that he was 
seeking compensation for a left leg injury.

A January 1993 VA examination report shows that the veteran 
reported current pain in both knees and swelling of the left knee, 
but not the right.  He described both knees giving out and causing 
him to fall down, but denied wearing braces for either knee.  The 
veteran denied locking, and reported stiffness in only the left 
knee.  He stated he used ice packs and took aspirin for the pain.  
Physical examination revealed no tenderness, swelling, or 
deformity of the right knee.  The patella was normal in position, 
mobility, and was tender.  The ligaments were intact.  Range of 
motion of the knee was to 140 degrees out of 140 degrees.  
Examination of the left knee showed no tenderness, swelling, or 
deformity.  The patella was normal in position, mobility, and was 
tender.  The ligaments were intact.  Range of motion was to 120 
degrees out of 140 degrees.  The examiner noted that the right 
thigh measured 41.5 centimeters (cm) and the left measured 43 cm.  
He entered diagnoses of bilateral knee patellofemoral pain 
syndrome, status post arthroscopy of the left knee.  X-rays of the 
knees showed degenerative changes of both knees with narrowing of 
medial joint spaces.

In a January 1994 letter, Dr. EA stated that the veteran had 
undergone a left knee arthroscopy and now had developed 
osteoarthritis.  He noted the veteran had right knee pain, which 
was also indicative of osteoarthritis.  He stated that on physical 
examination, the veteran had negative drawer sign, tight and 
normal collateral ligaments, and no crepitation in his joints, but 
noted that the generalized appearance and decreased range of 
motion clearly indicated that he had some degree of 
osteoarthritis.

In March 1994, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He testified that he had pain in both 
knees, which was intermittent.  He stated the pain was brought on 
by walking.  The veteran reported that he had more tenderness in 
his left knee than his right knee.  He described his knees as 
being warm to the touch, more so on the left, approximately three 
to four times a week.  The veteran stated that once pain set in, 
it was constant.  He stated that his right knee did not swell, but 
the left knee did.  He asserted he felt that both knees were not 
stable when he was walking.  The veteran testified he could walk 
approximately one mile before his knees would bother him.  He 
stated he felt that the strength, coordination, and endurance in 
both knees were not what they used to be.  He noted that he did 
not have full range of motion in either knee.  

A May 1994 VA examination report shows that the veteran reported 
that his knees would give out easily and that he wore elastic 
supports and had frequent pain.  He denied locking, swelling, 
stiffness or decreased range of motion.  Physical examination of 
both knees revealed no tenderness, swelling, or deformity.  The 
patellas were normal in position and mobility and were mildly 
tender.  The ligaments were intact in the right knee and there was 
mild laxity of the lateral collateral ligaments in the left knee 
with pain.  Range of motion was to 140 degrees out of 140 degrees 
in the right knee and 130 degrees out of 140 degrees in the left 
knee.  The examiner stated that the right thigh measured 39.5 cm 
and the left thigh measured 40 cm.  He entered diagnoses of status 
post bilateral knee injury with degenerative joint disease.  X-
rays taken at that time of the knees showed degenerative joint 
changes.  The radiologist noted that there was no change from the 
x-rays taken in 1993.

A September 1994 private medical record shows that the veteran was 
seen for the first time by Dr. JC.  He complained of continued 
pain in both knees.  The examiner stated the veteran had a varus 
deformity of his left knee with tenderness at the medial joint 
line.  Ligamentous examination was restricted because of guarding.  
He reported that x-rays showed significant joint space narrowing 
on the medial side of the knee.  He recommended injections in the 
knee.  In November 1994, Dr. JC stated the veteran's knee was 
swollen and painful.  He stated the left knee had a positive 
McMurray's sign and medial joint line tenderness.  Dr. JC stated 
that the veteran had two options-to live with the pain or have 
arthroscopic debridement or knee replacement.  He stated he wanted 
to put off knee replacement for as long as possible.  

A March 1995 VA examination report shows that the veteran reported 
he had undergone an arthroscopy of the left knee in December 1994 
and a meniscectomy as well.  He stated that since the surgery, he 
had continued to have severe pain and that he was receiving 
injections every two months.  The veteran reported occasional 
locking and that he wore an elastic brace.  Physical examination 
revealed moderate tenderness along the medial and lateral joint 
lines.  There was moderate effusion present, but no deformity.  
The patella was normal in position and mobility and was mildly 
tender.  The examiner stated there was mild laxity of the lateral 
collateral ligament.  He stated the veteran lacked 15 degrees of 
extension and could only flex to 95 degrees, which was without 
crepitus.  He stated that the right thigh measured 41.5 cm and the 
left measured 42.5 cm.  The diagnosis was status postoperative of 
the left knee with degenerative joint disease.  

In an August 1995 letter, Dr. WK stated that he had seen the 
veteran for "knee problems."  He stated the veteran presented with 
locking, popping, and catching in his right knee.  He noted that 
most of the pain was along the medial aspect of the knee.  The 
veteran lacked about 10 degrees of full extension.  He was 
neurovascularly intact and point tender along both the medial and 
posterior joint lines.  X-rays showed decreased joint space on the 
medial aspect of the right knee, otherwise, there were minimal 
degenerative changes.  The impression was, "Most likely a bucket 
handle tear of the right medial meniscus."  He recommended a right 
knee arthroscopy "as necessary."  

An October 1995 VA examination report shows that the veteran 
reported bilateral knee pain.   He stated that the pain was mostly 
in the medial aspect of the knees.  Physical examination revealed 
that both knees were cool with no effusion.  Range of motion was 
from 0 to 95 degrees on the left knee and 0 to 115 degrees on the 
right.  The examiner noted there was mild crepitus.  McMurray's 
test was negative, bilaterally.  Anterior and posterior cruciate 
ligaments were intact by Lachman's test, bilaterally.  The 
examiner stated that the left knee had mild lateral collateral 
ligament laxity and the right knee had mild medial collateral 
ligament laxity.  Thigh circumference was 43 cm bilaterally.  The 
examiner noted there was mild quadriceps atrophy bilaterally 
consistent with deconditioning.  He noted the veteran walked with 
a slight limp favoring the left leg and wore a brace over the left 
leg.  The diagnoses were degenerative joint disease of the knee, 
status post arthroscopy of the left knee with evidence of meniscal 
tears, and no evidence of chondromalacia patella or patellofemoral 
syndrome on physical examination.  X-rays taken at that time 
showed minor degenerative change with narrowing of the medial 
joint spaces, with the right being greater than the left.  The 
radiologist noted that the findings had not changed significantly 
compared to the May 1994 x-rays.  

In a January 1996 letter, Dr. WK stated that the veteran was seen 
after his right knee arthroscopic surgery.  He noted the veteran 
was still having soreness and swelling.  The examiner stated that 
the veteran could flex from 0 to about 100 or 120 degrees.  There 
was mild effusion.  He noted the incisions were "nicely healed."  
The impression was status post right knee arthroscopic 
meniscectomy and debridement for a meniscal tear and degeneration 
of the knee.  

A September 1997 private medical record shows that the veteran was 
seen for bilateral knee discomfort.  He stated both knees would 
lock up on him.  The examiner stated the veteran had full range of 
motion of both knees.  There was no noted swelling or erythema and 
no noted ligament laxity.  Crepitance was present bilaterally.  
The examiner stated to rule out meniscal injury bilaterally.

An October 1997 VA examination report shows that the veteran 
reported constant pain in the inner aspect of the left knee, which 
was made worse by working for a couple of hours.  He stated that 
he could walk in a mall for 30 to 45 minutes before he needed to 
rest his knee, but that sitting was okay.  He denied using an 
assistive device to walk, but stated he used a brace 
intermittently.  The veteran indicated he was going to have the 
right knee replaced the following month.  Physical examination of 
the right knee was without tenderness, erythema, warmth, or 
deformity.  The examiner stated that anterior and posterior 
drawer, Lachman's, and McMurray's signs were negative.  There was 
slight medial laxity with stress testing.  Patellar glide was 
smooth.  The examiner noted there was atrophy of the quadriceps, 
especially medially.  Strength included flexion of the knee at 5-
/5 and extension at 4/5.  Knee flexion was to 82 degrees with pain 
complaints and passively to 98 degrees with pain complaints.  
Extension was to 2 degrees.  Circumference of the thigh was 39.5 
cm.  

Examination of the left knee revealed a tender medial joint line 
without swelling, erythema, warmth, or deformity.  Anterior and 
posterior drawer, Lachman's, and McMurray's signs were negative.  
The examiner stated he did not find medial or lateral laxity with 
stress testing.  Patellar glide was smooth.  Active knee flexion 
was to 90 degrees with pain and to 100 degrees passively with 
pain.  Extension was to 4 degrees.  The examiner stated that there 
was atrophy of the quadriceps, especially of the medial quadricep.  
Strength with flexion was 5-/5 and with extension was 4/5.  
Circumference of the thigh was 40 cm.

The diagnoses entered were right knee degenerative joint disease, 
status post arthroscopic surgery and left knee degenerative joint 
disease, status post arthroscopic surgery.  The examiner stated 
that the veteran had decreased bilateral knee flexion and slight 
bilateral decrease in extension.  As to strength, he stated there 
was a slight decrease in knee flexion strength and decreased knee 
extension strength.  He noted the veteran had a slow gait and that 
his coordination was "okay."  He added that the veteran had 
decreased endurance for long standing and walking and a decrease 
in squatting ability.

On November 21, 1997, the veteran underwent a right total knee 
replacement.  Prior to the surgery, an examination revealed that 
he had range of motion of 0 to 95 degrees in the right knee and 0 
to 100 degrees in the left knee.

A March 1998 private medical record shows that the veteran 
reported that since the November 1997 surgery, he had significant 
problems with his right knee.  It was noted that the veteran could 
only flex the knee about 30 to 40 degrees, and not to 100 degrees, 
which was to be expected.  The examiner stated that the veteran 
was unable to squat or kneel.  Physical examination revealed 170 
degrees of extension and flexion to 30 degrees.  The examiner 
noted that the knee had a small amount of effusion and some slight 
swelling.  The examiner entered a diagnosis of osteoarthritis of 
the right knee.  An August 1998 private medical record shows that 
the veteran was seen for his right knee.  The examiner stated that 
the veteran was "now permanently disabled secondary to right 
knee."  Range of motion was from 0 to 90 degrees.  A separate 
August 1998 private medical record shows that the examiner entered 
a diagnosis of severe osteoarthritis with total knee replacement 
of the right knee.  He stated he believed that the veteran was 
"relatively permanently disabled now, because he has a range of 
motion about 0 - 90 degrees."  He added that the veteran had 
difficulty locking the knee in place and had no lifting, pulling, 
or pushing capabilities.

A September 1998 private medical record shows that the veteran 
complained of bilateral knee pain.  The examiner stated that the 
veteran had a scar over the right knee, which was well healed.  
All joints were without palpable tenderness, redness, swelling, or 
warmth.  There was no clubbing, cyanosis, or edema.  Range of 
motion was to 90 degrees in the left knee and to 80 degrees in the 
right knee before pain developed.  The examiner noted the veteran 
did not walk with devices and limped favoring his right leg.  The 
impressions were right knee arthroplasty with some difficulty with 
use of the right knee and left knee pain without crepitus or 
effusions present on examination.  The examiner noted that the 
left knee was stable to anterior drawer sign.  The examiner stated 
that the veteran should be able to tolerate sedentary work 
activities.  X-rays taken at that time of the left knee revealed 
no joint effusion and some minimal hypertrophic changes.  The 
impression was "minimal degenerative change."  X-rays taken of the 
right knee revealed that the total knee prosthesis was in an 
appropriate position and there was no evidence of prosthetic 
loosening.  "A tiny joint effusion" was present.  The impression 
was total knee prosthesis and tiny joint effusion.

A March 1999 VA examination report shows that the veteran reported 
he would be undergoing a left total knee replacement in the 
future.  He stated he had left knee pain in the medial aspect of 
the knee, which he described as intermittent.  He stated that the 
pain was precipitated by walking about two blocks, twisting the 
leg, and standing for about 45 to 60 minutes.  A flare-up would 
last from about 30 minutes to up to two days, which occurred 
approximately 15 times a month.  He described having swelling 
every other day.  The veteran reported he wore a knee brace when 
his knee "bother[ed] him."  As to the right knee, the veteran 
stated that the knee replacement surgery had helped in getting rid 
of the locking of the knee.  He stated he still had pain, which 
was increased with walking.  The veteran denied using a knee brace 
with this knee.  

Physical examination of the right knee revealed a faint anterior, 
healed scar.  There was tenderness below the lateral joint line 
and near the medial femoral epicondyle.  There was no erythema, 
warmth, swelling, or effusion.  Flexion was to 90 degrees actively 
and 110 degrees passively with pain.  Extension lacked 8 degrees.  
Lachman's was negative.  The examiner stated he did not notice any 
medial lateral laxity with stress testing.  There was medial 
quadriceps atrophy, more than the left side.  Strength of knee 
flexion and extension was about 4+/5.  Physical examination of the 
left knee revealed medial joint line tenderness without erythema, 
warmth, swelling, or effusion.  Patellar glide was smooth without 
crepitus.  Flexion was to 105 degrees actively and 115 degrees 
passively.  Extension lacked 3 degrees.  Lachman's and posterior 
drawer signs were negative.  The examiner stated he could not flex 
the knee enough to do a McMurray's test.  There was no medial 
lateral laxity.  There was medial quadriceps atrophy.  Strength of 
flexion was 4-/5 and of extension was 5-/5.  The examiner noted 
the veteran's gait was independent without assistive device.  

The diagnoses entered were status post right total knee 
arthroplasty and status post left arthroscopic knee surgery and 
degenerative joint disease.  The examiner stated that the veteran 
had bilateral limited range of motion and decreased strength.  He 
stated the veteran had a slow gait speed and a slightly impaired 
tandem gait.  He noted the veteran had decreased endurance for 
prolonged walking and "somewhat for standing."  The examiner 
stated that during flare-ups, there was additional limitation in 
functional ability in terms of more limited walking.  Range of 
motion of the left knee would be decreased by "maybe 10 degrees 
more."

A February 2000 VA treatment record showed that the veteran 
reported he had a right total knee replacement and left knee 
repair surgery twice in the past.  He stated that after the 
operation he had felt much better and that he felt "much better 
and currently ha[d] no arthritis symptoms, no knee pain 
currently."  Examination of the extremities revealed no edema, 
cyanosis, or clubbing.  The examiner noted there was a healed scar 
in the bilateral knees.  There was "free range of motion for both 
knees and no erythema and no effusion of the joint appreciated."  

In August 2000, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  There he 
testified that he had undergone a total knee replacement in his 
right knee.  At that time, he stated his knee would feel like it 
would lock when he was walking, which he stated occurred two to 
three times a week.  He described the pain as throbbing and that 
he would get swelling in that knee.  He stated he had bought a 
machine that helped tighten the muscles around his knee, which he 
used about once a week.  The veteran stated he felt that his knee 
would dislocate and that he would fall down.  He testified that he 
had no strength in his right leg.  He stated he took Ibuprofen for 
the pain.  The veteran stated he used a brace every once in a 
while for the right knee, but never used a cane.  

As to his left knee, the veteran stated that he felt that it would 
lock on a daily basis so that he could barely walk.  He noted he 
had been told that he would need a knee replacement in that knee 
at some point.  The veteran stated that the pain in his right knee 
was more severe than the pain in his left knee.  As to the right 
knee, the veteran stated that the part of his leg below his knee 
felt like rubber and that his leg was weak constantly.  The 
veteran testified that he had not worked since having the right 
knee replaced and was drawing Social Security disability benefits.  
He stated that he had weakness in his left knee but that it was 
not excessive.  

In an August 2000 letter, Dr. GD stated that the veteran had been 
examined in his office for problems with his knees.  He stated the 
veteran's symptoms consisted of pain, soreness and locking of his 
knee joints.  He noted the veteran had been seen by Dr. WK and was 
diagnosed with severe degenerative joint disease of both knees.  
Dr. GD stated the veteran had undergone a knee replacement already 
and would probably need to undergo another one in the near future.

A February 2003 VA outpatient treatment report shows that the 
veteran reported increased pain in his knees.  The examiner stated 
there was no clubbing, cyanosis, or edema noted.  There was 
negative anterior and posterior drawer signs.  There was looseness 
with medial and lateral stress testing of the right knee.

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable through 
the assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the right 
and left knees.  This matter therefore is to be distinguished from 
one in which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was of 
record from the date the filing of the claim on which service 
connection was granted (or from other applicable effective date).  
See Fenderson, 12 Vet. App. at 126-127.  Accordingly, the evidence 
pertaining to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based on the 
facts shown to exist during the separate periods of time.  Id.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5003, 5010 (2003).  When, however, limitation of motion of the 
specific joint or joints is noncompensable under the appropriate 
Diagnostic Codes, an evaluation of 10 percent is for application 
for such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Id.

For one year following a knee replacement (prosthesis), a 100 
percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2003).  Subsequently, a 60 percent evaluation is 
warranted when there are chronic residuals consisting of severe 
painful motion or severe weakness in the affected extremity.  Id.  
A minimum of a 30 percent evaluation is warranted when there are 
intermediate degrees of residuals weakness, pain or limitation of 
motion, which is to be rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  Id. 

Under Diagnostic Code 5256, extremely unfavorable ankylosis of the 
knee is evaluated at 60 percent if in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2003).  
If in flexion between 20 and 45 degrees, the evaluation is 50 
percent. Ibid. If in flexion between 10 and 20 degrees, the 
evaluation is 40 percent.  Id.  Ankylosis in a favorable angle in 
full extension or in slight flexion between 0 degrees and 10 
degrees.  Id.  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the degree 
of recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003). 

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 15 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension limited to 
45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

Under Diagnostic Code 5262, nonunion of the tibia and fibula with 
loose motion and requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate knee or 
ankle disability, a 20 percent evaluation is warranted; and with 
slight knee or ankle disability, a 10 percent evaluation is 
warranted.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Right knee

The veteran's service-connected right knee disability has been 
evaluated as follows with the following effective dates:

        10 percent		September 3, 1992, to December 7, 1995
        100 percent 		December 8, 1995, to January 31, 
1996
        10 percent 		February 1, 1996, to November 20, 1997
        100 percent		November 21, 1997, to December 31, 1998 
        30 percent		January 1, 1999, to August 8, 2000
        60 percent		August 9, 2000 to present

The Board notes that the assignment of the 100 percent evaluations 
are not at issue, as that is the maximum evaluation that the 
veteran can obtain for the service-connected right knee, and a 
higher evaluation is not available.  Thus, it will not address 
those periods where the veteran was in receipt of the 100 percent 
evaluation.

1.  Evaluation in excess of 10 percent

Initially, the RO had assigned a noncompensable evaluation for the 
service-connected right knee.  The RO subsequently granted a 10 
percent evaluation, which it assigned all the way back to the date 
that service connection was granted for the disability.  The 
veteran asserts that he warrants more than a 10 percent evaluation 
during that time period from 1992 to 1997.  The veteran's 
representative has asserted that a total knee replacement is not 
usually done for someone with a slight or mild disability, as 
would be indicated by the 10 percent evaluation.  The Board will 
address separately the symptomatology related to limitation of 
motion and instability.  

a.  Arthritis and limitation of motion

The veteran has claimed that he warrants more than a 10 percent 
evaluation for the arthritis in his right knee.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 10 percent based upon arthritis and limitation of motion 
between September 1992 to November 1997.  As stated above, the 
arthritis is to be rated based upon limitation of motion.  At the 
time the veteran was being discharged from service, he had range 
of motion in the right knee from 0 to 140 degrees.  At the time of 
the January 1993 VA examination, his range of motion was 0 to 140 
degrees.  In a January 1994 letter, Dr. EA stated that the veteran 
had decreased range of motion, but he did not specify the range in 
degrees.  In May 1994, range of motion was complete from 0 to 140 
degrees.  In August 1995, the right knee lacked 10 degrees of 
extension.  In October 1995, range of motion was from 0 to 115 
degrees.  In January 1996, Dr. WK stated that range of motion was 
from 0 to between 100 and 120 degrees.  A September 1997 private 
medical record shows that the veteran had full range of motion of 
the right knee.  In October 1997, the veteran could flex his knee 
to 82 degrees with pain.  At the time the veteran went into 
surgery in November 1997, his range of motion was reported as 0 to 
95 degrees. 

Thus, based upon the reports of the veteran's range of motion in 
the right knee, his extension has been, at worst, 10 degrees, 
which was reported on one occasion during this five-year period.  
His flexion has been, at worst, 82 degrees with pain.  Therefore, 
under the relevant rating criteria, the veteran's limitation of 
extension would, at most, warrant a 10 percent evaluation based 
upon the finding that he lacked 10 degrees of extension.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  His flexion, however, would 
not warrant a compensable evaluation under Diagnostic Code 5260.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  If the Board 
evaluated the veteran's limitation of motion under the criteria 
laid out under Diagnostic Code 5010, no more than a 10 percent 
evaluation would be warranted.  There, it states that a 10 percent 
evaluation is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Under 38 C.F.R. 
§ 4.45(f) (2003), it states that for the purpose of rating 
disability from arthritis, the knee is considered a major joint.  
Thus, the Board finds that the veteran's arthritis and limitation 
of motion of the right knee is appropriately rated at 10 percent.  

The Board must now consider whether an evaluation in excess of 10 
percent for the right knee based upon limitation of motion and the 
presence of arthritis is warranted.  An increased evaluation may 
be based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has complained of pain, which is contemplated by the 10 percent 
evaluation.  See 38 C.F.R. § 4.59 (intent of rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability and entitled to at least the minimum 
compensable evaluation for the joint).  As stated above, except 
for the one finding of limitation of extension to 10 degrees, the 
reported ranges of motion do not warrant a compensable evaluation.  
Even with consideration of pain, flexion was limited to only 82 
degrees, which equates to a noncompensable rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

In order to warrant an evaluation in excess of 10 percent there 
must be the actual or functional equivalent of limitation of 
flexion to 30 degrees or the actual or functional equivalent of 
limitation of extension to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261.  The veteran's ranges of motion from 
1992 to 1997 have fallen under neither of these ranges.  At the 
time of the January 1993 VA examination, the examiner noted there 
was no tenderness, swelling, or deformity of the knee.  In January 
1994, Dr. EA stated the veteran had "some degree" of 
osteoarthritis in the right knee.  In March 1994, the veteran 
complained of pain in his right knee, but stated that his left 
knee was worse than his right one.  In May 1994, there was no 
tenderness, swelling, or deformity of the right knee.  In August 
1995, tenderness along the medial and posterior joint lines was 
reported.  In October 1995, the examiner noted that the veteran 
had atrophy in the quadriceps, but he attributed it to 
deconditioning.  At that time, the examiner found no evidence of 
chondromalacia patella or patellofemoral syndrome in the right 
knee.  In September 1997, the private physician stated there was 
no swelling or erythema of the knee.  In October 1997, the VA 
examiner determined that the veteran's strength during flexion was 
5-/5 and with extension it was 4/5.  The above-described findings 
are indicative of no more than the functional equivalent of 
limitation of motion as provided for by the assigned rating.  
During the five-year period in question, there was no swelling or 
erythema found during any of the examinations.  Tenderness was 
noted, but on one occasion.  The veteran was examined regularly by 
VA during this time frame, and no medical professional has 
described the veteran's right knee as being so moderately or 
severely disabled based upon limitation of motion or limitation of 
function, to include due to weakness, incoordination, and excess 
fatigability that the criteria for a rating greater than 10 
percent are met.  Based upon these findings, the Board finds that 
the service-connected right knee disorder, from September 1992 to 
November 1997, is no more than 10 percent disabling.

The veteran is competent to report his symptoms; however, to the 
extent that he has implied he warrants more than a 10 percent 
evaluation based upon limitation of motion, the medical findings 
and the evidence of record do not support his contentions.  The 
Board is aware of the veteran's representative's argument that a 
knee replacement is not usually done for a knee that is only 
mildly disabling.  However, the Board has thoroughly reviewed the 
evidence of record dated between 1992 and 1997 and the 
preponderance of the evidence is against a finding that the right 
knee was any more than 10 percent disabling at that time.  The 
ranges of motion described by medical professionals do not 
establish any more than the 10 percent rating as assigned.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Taking the 
veteran's contentions into account and the medical findings, an 
initial evaluation in excess of 10 percent is not warranted based 
upon the presence of arthritis and limitation of motion.  To this 
extent, the preponderance of the evidence is against his claim, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 
55.

b.  Instability

The Board notes that limitation of motion and instability of the 
knee are two, separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and instability.  
See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis 
and is rated under instability of the knee, that those two 
disabilities may be rated separately under 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also 
VAOPGCPREC 9-98 (August 14, 1998).

The Board has carefully reviewed the evidence of record and finds 
that the evidence supports the grant of a separate 10 percent 
evaluation for the service-connected right knee based upon 
instability from October 23, 1995 to November 20, 1997.  The Board 
has chosen the effective date of October 23, 1995, as that is the 
first date that instability of the right knee is shown by the 
medical evidence.  At the time of the October 1995 VA examination, 
the examiner stated that the right knee had "mild medial 
collateral ligament laxity."  This would establish that the 
veteran had instability of the right knee, and thus a 10 percent 
evaluation is granted under Diagnostic Code 5257 as of that date.  
Prior to that date, there was no showing of any instability of the 
right knee.  Specifically, in January 1993, the examiner stated 
that the ligaments were "intact."  In January 1994, Dr. EA stated 
that the veteran had negative drawer sign and "tight and normal 
collateral ligaments."  In May 1994, the examiner stated that the 
ligaments were intact in the right knee.  These examination 
reports were not silent as to findings related to instability; 
rather, the examiners stated specifically that the ligaments were 
intact.  Thus, the grant of the 10 percent evaluation under 
Diagnostic Code 5257 would not be appropriate, as the 
preponderance of the evidence is against a finding that the 
veteran had instability of that knee prior to October 23, 1995.

The Board must now consider whether an evaluation in excess of 10 
percent is warranted for the instability in the right knee and 
finds that the preponderance of the evidence is against a further 
increased evaluation.  When the VA examiner noted instability in 
the October 1995 examination report, he stated that the veteran 
had "mild medial collateral ligament laxity."  (Emphasis added.)  
In October 1997, the VA examiner stated that there was "slight 
medial laxity with stress testing."  (Emphasis added.)  Such 
findings are against a determination that the veteran has any more 
than slight instability of the right knee, and thus no more than a 
10 percent evaluation is warranted under Diagnostic Code 5257.  
See 38 C.F.R. § 4., Diagnostic Code 5257.  

The Board notes the application of DeLuca, 8 Vet. App. 202 to the 
evaluation of the veteran's service-connected disability under 
Diagnostic Code 5257 is not appropriate, as such Diagnostic Code 
does not contemplate limitation of motion, and would not serve as 
a basis for the grant of an increased evaluation.  See Johnson v. 
Brown, 9 Vet. App 7, 11 (1996) (holding that Diagnostic Code 5257 
is not predicated on loss of range of motion and thus 38 C.F.R. §§ 
4.40 and 4.45 are not applicable to a disability rated under that 
Diagnostic Code).

The Board notes that it has determined that the separate 
evaluation for instability of the knee is warranted for a specific 
time period-October 23, 1995, to November 20, 1997.  After the 
veteran's knee replacement surgery on November 21, 1997, the 
preponderance of the evidence is against a finding that the 
veteran has instability of the right knee.  Specifically, in the 
1998 medical records, no examiner reported any instability of the 
knee.  In the March 1999 examination report, the examiner stated 
that he did not notice any medial lateral laxity with stress 
testing.  In February 2003, the examiner stated that anterior and 
posterior drawer signs were negative.  Thus, there is lack of any 
competent evidence that the veteran had instability of the right 
knee following his right knee replacement surgery.  Therefore, the 
Board has determined that the separate evaluation under Diagnostic 
Code 5257 is warranted for the time period stated above.  

The Board recognizes that the veteran is competent to report his 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the 
extent that he asserted that his right knee was worse than the 10 
percent evaluation contemplated, he is correct, and the Board has 
granted a separate 10 percent evaluation based upon instability of 
the right knee as of October 23, 1995, and until November 20, 
1997.  However, to the extent that he has implied that he warrants 
an evaluation in excess of 10 percent for instability, the medical 
findings do not support his assertions for an increased evaluation 
for the reasons stated above.  Taking the veteran's contentions 
into account, including his testimony at the RO hearing in March 
1994, and the medical findings, an initial evaluation of 10 
percent, but no more, is warranted for the service-connected right 
knee based upon instability.  

2.  Evaluation in excess of 30 percent

Following the veteran's total right knee replacement, the RO 
determined that a 30 percent evaluation was warranted.  The 30 
percent evaluation was assigned from January 1, 1999, to August 8, 
2000.  The veteran asserts that he warrants a higher evaluation 
during that time period.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 30 percent between January 1999 and August 
2000.  As of the date of the veteran's total knee replacement 
surgery, his service-connected right knee disability was evaluated 
under Diagnostic Code 5055, which criteria is laid out above.  
After the 100 percent evaluation is assigned for one year, the 
veteran is entitled to at least a 30 percent evaluation or a 60 
percent evaluation.  If the 30 percent evaluation is assigned, the 
veteran's knee is to be evaluated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  Thus, the question in this case is whether 
the veteran has severe painful motion or weakness in the right 
lower extremity to support a 60 percent rating under Diagnostic 
Code 5055, or whether he has weakness, pain or limitation of 
motion that would support a rating higher than 30 percent under 
one of the Diagnostic Codes specified.  

The Board notes that Diagnostic Codes 5256 and 5262 are not for 
application, as there is no evidence that the veteran has 
ankylosis of the right knee or has malunion of the tibia and 
fibula in the right lower extremity, even by analogy.  Thus, the 
Board will not apply those Diagnostic Codes to the veteran's claim 
for an initial evaluation in excess of 30 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262.

In this case, following the knee replacement surgery, the veteran 
had limitation of motion of the right knee, but the limitation of 
extension is not sufficient to support a higher rating.  As stated 
above, normal extension is 0 degrees.  During the time frame, when 
the veteran was in receipt of a 100 percent evaluation, his 
limitation of extension was 170 degrees in March 1998, which would 
indicate a loss of extension of 10 degrees.  In August 1998, 
extension was to 0 degrees, and this was reported in two, 
different medical records.  In March 1999, extension lacked 8 
degrees.  In February 2000, the examiner stated that there was 
"free range of motion" of the knee.  Thus, the veteran's extension 
has been, at worst, 8 degrees, which would warrant no more than a 
10 percent evaluation.  See 38 C.F.R. § 4.71, Diagnostic Code 
5261.  Thus, none of the competent medical evidence above allows 
for the veteran to receive an increased evaluation for his right 
knee replacement based upon limitation of extension.  The Board 
notes that limitation of flexion is irrelevant, as the maximum 
evaluation for such is 30 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Thus, the veteran would not be entitled to 
a higher evaluation under that Diagnostic Code.  See id.  

Under Diagnostic Code 5055, the veteran can be assigned a 60 
percent evaluation when there are chronic residuals consisting of 
severe painful motion or severe weakness in the affected 
extremity.  The Board finds that the preponderance of the evidence 
is against a finding that the veteran had severe painful motion or 
severe weakness in the affected extremity.  Again, the veteran was 
in receipt of a 100 percent evaluation from November 1997 to 
December 1998.  In March 1999, the examiner found no erythema, 
warmth, swelling, or effusion.  Range of motion was from 8 to 90 
degrees.  Lachman's was negative, and there was no medial lateral 
laxity with stress testing.  Strength of knee flexion and 
extension was 4+/5.  The examiner noted that the veteran had 
decreased strength, a slow gait speed, and "slightly impaired 
tandem gait."  He noted the veteran had decreased endurance for 
prolonged walking and "somewhat for standing."  He further noted 
that during a flare-up, the veteran would have additional 
limitation in functional ability in terms of limited walking.  In 
February 2000, the veteran stated he felt much better and denied 
any arthritis symptoms or knee pain at that time.  Examination 
revealed no edema, cyanosis, or clubbing.  The above-described 
findings are against the assignment of any more than a 30 percent 
evaluation for the service-connected right knee.  As stated above, 
the veteran's limited range of motion would warrant no more than a 
10 percent evaluation based upon limitation of extension.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

As stated above, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and pain 
on movement.  See DeLuca, 8 Vet. App. 202.  The veteran has 
complained of pain, incoordination, lack of endurance, and 
weakness, which is contemplated by the 30 percent evaluation.  The 
30 percent evaluation under Diagnostic Code 5055 contemplates 
intermediate symptomatology following a total knee replacement.  
Additionally, the veteran's strength was reported as 4+/5.  While 
that establishes a loss of strength, it does not establish a loss 
of strength that would be considered "severe."  The veteran has 
denied the use of an assistive device and has stated that he has 
not used a brace for the right knee.  In February 2000, he denied 
having any current pain and that this right knee was "much 
better."  Such findings are additional evidence that the veteran's 
right knee was not severely disabled during the time period in 
question.  The Board finds that the veteran's functional 
impairment, following the right knee replacement surgery between 
January 1999 and August 2000, is indicative of no more than a 30 
percent evaluation.  In order to warrant an evaluation of 30 
percent under Diagnostic Code 5261, the veteran's limitation of 
extension would need to be 40 degrees.  In March 1998, only four 
months after the surgery, the veteran's extension was limited to 
10 degrees.  Based upon these findings, the Board finds that the 
service-connected right knee disorder, from January 1999 to August 
2000, is no more than 30 percent disabling.

The veteran is competent to report his symptoms; however, to the 
extent that he asserted that his right knee was worse than the 30 
percent evaluation contemplated, the medical findings do not 
support his assertions for an increased evaluation for the reasons 
stated above.  The preponderance of the evidence is against an 
initial evaluation in excess of 30 percent for the service-
connected right knee between January 1, 1999, and August 8, 2000, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 
55.

3.  Evaluation in excess of 60 percent

As stated above, the Board remanded the veteran's claims in 
October 2000 for additional development and adjudicative action.  
In April 2003, the RO determined that a 60 percent evaluation was 
warranted for the service-connected right knee, effective August 
9, 2000, the date the veteran had a hearing before the 
undersigned.  The RO stated that the symptoms described by the 
veteran on that date established that the veteran had severe 
residuals from the total knee replacement.  Thus, the veteran has 
been granted a 60 percent evaluation, effective August 9, 2000.  
The issue before the Board is whether the veteran warrants an 
initial evaluation in excess of 60 percent as of August 9, 2000.

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of an 
evaluation in excess of 60 percent for the service-connected right 
knee disability.  Here, the 60 percent evaluation is the maximum 
evaluation that the veteran can obtain for his service-connected 
right knee disorder.  An evaluation in excess of 60 percent is not 
available under Diagnostic Codes 5055, 5256, 5261, or 5252.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.  The 
100 percent evaluation under Diagnostic Code 5055 is assigned only 
for the one-year period following implantation of a prosthesis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Additionally, the Board has specifically considered the guidance 
of DeLuca, 8 Vet. App. 202; however, the analysis in DeLuca does 
not assist the veteran, as he is receiving the maximum disability 
evaluation for the knee.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997) (implicitly holding that once a particular joint is 
evaluated at the maximum level in terms of limitation of motion, 
there can be no additional disability due to pain).

The veteran is competent to report his symptoms.  To the extent 
that he alleged that his service-connected right knee warranted a 
higher evaluation, the RO agreed and granted the 60 percent 
evaluation, effective August 9, 2000.  However, to the extent that 
he has asserted he warrants an even higher evaluation, the Board 
reiterates that a higher evaluation is not available on a 
schedular basis.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

4.  Scar

The Board notes that the veteran has a residual scar from the knee 
replacement surgery and must consider whether a separate 
evaluation is warranted for the scar.  During the pendency of this 
appeal, changes were made in August 2002 to the Schedule for 
Rating Disabilities for skin disorders.  However, here, the 
changes made were not substantive in regard to the facts in this 
case.  

Each time the veteran has been examined since the knee replacement 
surgery, no examiner has stated that there are any symptoms 
related to the scar.  Specifically, in September 1998, the 
examiner stated that the scar was well healed.  In the March 1999 
VA examination report, the examiner stated that the veteran had a 
faint anterior, healed scar.  In February 2000, the examiner 
stated that the veteran had a healed scar.  When the veteran was 
examined during those times, he did not complain of any pain 
related to the scar.  Additionally, when he testified before the 
undersigned, he did not testify as to any complaints related to 
the scar.  Based on the above-described findings by medical 
professional and the lack of complaints by the veteran, the 
preponderance of the evidence is against a finding that a 
separate, compensable evaluation for the scar is warranted, 
whether the prior or the amended criteria were applied.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001) (A 10 
percent disability evaluation is warranted for a superficial scar 
which is poorly nourished and has repeated ulcerations, which is 
tender and painful on objective demonstration, or limits the 
function of the body part affected); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2003) (A 10 percent disability evaluation 
is warranted for a scar which is superficial and unstable, 
superficial and painful on examination, or one which limits the 
part affected).

5.  Fenderson

The Board is aware that the RO has staged the veteran's 
evaluations as to his right knee during the appeal period and 
finds no basis up which to change the effective dates that the RO 
has assigned for each staged evaluation.  See Fenderson, supra.

B.  Left knee

The veteran's service-connected left knee disability has been 
evaluated as follows with the following effective dates:

        20 percent		September 3, 1992, to December 20, 1994
        100 percent 		December 21, 1994, to January 31, 
1995
        20 percent 		February 1, 1995, to present

The Board notes that the assignment of the 100 percent evaluation 
is not at issue, as that is the maximum evaluation that the 
veteran can obtain for the service-connected left knee, and a 
higher evaluation is not available.  Thus, the only issue before 
the Board is whether the veteran warrants an initial evaluation in 
excess of 20 percent for the left knee during the appeal period.

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for the service-connected left 
knee.  The veteran's service-connected disability is rated under 
Diagnostic Code 5010-5261, which contemplates arthritis and 
limitation of motion.  In April 1991, the veteran had full range 
of motion of the left knee.  In January 1993, his range of motion 
was to 120 degrees.  In January 1994, Dr. EA stated the veteran 
had decreased range of motion, but did not specify that in 
degrees.  In May 1994, flexion was to 130 degrees.  In March 1995, 
range of motion was 15 degrees to 95 degrees.  In October 1995, 
range of motion was 0 to 95 degrees.  In September 1997, the 
private physician stated the veteran had full range of motion.  In 
October 1997, range of motion was 4 degrees to 90 degrees.  In 
September 1998, flexion was to 90 degrees.  In March 1999, range 
of motion was 3 to 105 degrees.  In February 2000, the veteran had 
"free" range of motion.  Thus, the veteran's extension has been, 
at worst, 15 degrees.  Such limitation would warrant no more than 
a 20 percent evaluation.  Additionally, the veteran had undergone 
left knee surgery in December 1994, and that was the first 
examination shown after the surgery.  Following the March 1995 
examination, the veteran's extension was, at worst, 4 degrees, 
which would not warrant a compensable evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.  The veteran's flexion throughout the 
appeal period would not warrant a compensable evaluation, as it 
has been, at worst, 90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Thus, the Board finds that the above-described 
findings are indicative of no more than a 20 percent evaluation 
for limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

Additionally, the Board finds that an evaluation in excess of 20 
percent for the left knee is not warranted based on either actual 
limitation of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement. See DeLuca, 8 Vet. App. 202.  The veteran clearly has 
pain with use of his left knee, which has been substantiated by 
medical professionals.  However, the veteran's service-connected 
left knee is not shown to manifest symptoms justifying a higher 
rating, even during a flare-up.  For example, in March 1995, the 
examiner stated that there was moderate effusion.  In October 
1995, the examiner noted mild quadriceps atrophy but contributed 
it to "deconditioning."  He found no evidence of patellofemoral 
syndrome during that examination.  In October 1997, strength was 
reported as 5-/5 with flexion and 4/5 with extension.  The 
examiner stated that the veteran had decreased endurance for long 
standing, walking, and squatting.  He described the veteran's knee 
flexion and extension strength as being "slight[ly] decreased."  
In March 1999, strength of flexion was 4-/5 and of extension was 
5-/5.  The examiner stated that the veteran had decreased 
endurance for prolonged walking and that the range of motion of 
the left knee may be decreased by 10 degrees due to functional 
impairment.  Thus, during a flare-up, the veteran's extension 
would be approximately 15 degrees and flexion would be 80 degrees.  
Such ranges would not warrant any more than a 20 percent 
evaluation for limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261.  Throughout the appeal period, the 
veteran had denied using an assistive device when walking.  He has 
used a brace on his left knee on occasion.  The Board finds that 
the above-described evidence establishes that the assigned rating 
is appropriate.

The Board notes that findings of laxity in the left knee have 
occasionally been reported in examination reports.  However, the 
Board finds that a separate evaluation under Diagnostic Code 5257 
for recurrent subluxation or lateral instability is not warranted, 
as the preponderance of the evidence is against such a finding.  
Specifically, in January 1993, the examiner stated that the 
ligaments in the left knee were intact.  In January 1994, Dr. EA 
stated the veteran had negative drawer sign and tight and normal 
collateral ligaments.  In May 1994, March 1995, and October 1995, 
the examiner found mild laxity of the lateral collateral 
ligaments.  However, in September 1997, a private physician found 
no ligament laxity in the left knee.  In October 1997, a VA 
examiner stated that there was no medial or lateral laxity with 
stress testing.  In September 1998, the examiner stated that the 
knee was stable to anterior drawer sign.  In March 1999, Lachman's 
and posterior drawer signs were reported as being negative, and 
the examiner stated that there was no medial lateral laxity.  In 
February 2003, the VA examiner stated that anterior and posterior 
drawer signs were negative.  The Board finds that based upon the 
numerous findings of there being no laxity, compared to the few 
findings of laxity in the left knee, that the preponderance of the 
evidence is against a finding that the veteran warrants a separate 
evaluation for instability of the left knee.  

Additionally, the Board notes that the veteran underwent an 
arthroscopy in the left knee and that he has a residual scar.  As 
stated above, the Board must consider whether the veteran warrants 
a separate evaluation for the scar on his left knee and finds that 
the preponderance of the evidence is against such a finding.  The 
veteran has never reported any complaints related to the scar on 
his left knee, and no medical professional has stated that the 
scar on the left knee is poorly nourished, has repeated 
ulcerations, is tender and painful on objective demonstration, is 
unstable, or limits the function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001 & 2003).  
Thus, the preponderance of the evidence is against a finding that 
a separate 10 percent evaluation would be in order for the 
veteran's scar on his left knee.

The veteran is competent to report his symptoms.  To the extent 
that he asserted he warranted more than the initial 10 percent 
evaluation assigned, he was correct, and the RO granted a 20 
percent all the way back to the veteran's original claim for 
service connection.  However, to the extent that the veteran 
asserts he warrants more than a 20 percent evaluation, the medical 
findings do not support an increased evaluation for the reasons 
stated above.  Again, the Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements and testimony even if sworn, in 
support of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an evaluation 
in excess of 20 percent is not warranted for the service-connected 
postoperative left knee.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 

Accordingly, in view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, supra.

C.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as far 
as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from disability.  
Id.  In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  Under 38 C.F.R. § 
4.1 (2003), it states that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent, 30 percent and 60 percent 
evaluations for the service-connected right knee and those that 
warrant the 20 percent evaluation for the service-connected left 
knee are clearly contemplated in the Schedule and that the 
veteran's service-connected disabilities are not exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria.  

The Board is aware that the veteran has asserted that he stopped 
working as a custodian because he could no longer stand in his 
job.  The Social Security Administration has granted the veteran 
disability benefits as of November 1997 due to rheumatoid 
arthritis and inflammatory polyarthropathies and an affective mood 
disorder.  In a September 1998 examination report, a private 
physician stated that the veteran would be able to tolerate 
sedentary work activities.  The Board notes that the veteran is 
not service connected for rheumatoid arthritis or a psychiatric 
disorder.  Additionally, the Social Security Administration 
records show that the veteran also has a low back disorder, which 
is also not service connected.  

Referral in this instance is therefore not warranted because the 
evidence does not indicate that the service-connected left and 
right knees have rendered the veteran's disability picture unusual 
or exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the application 
of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  See also Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Accordingly, for the reasons stated 
above, the Board finds that consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



ORDER

An initial evaluation in excess of 10 percent from September 3, 
1992, to November 20, 1997, based upon limitation of motion, for 
degenerative joint disease of the right knee with patellofemoral 
pain syndrome is denied.

An initial evaluation of 10 percent from October 23, 1995, to 
November 20, 1997, based upon lateral instability, for 
degenerative joint disease of the right knee with patellofemoral 
pain syndrome is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An initial evaluation in excess of 30 percent from January 1, 
1999, to August 8, 2000 for total right knee replacement; 
degenerative joint disease, right knee patellofemoral pain 
syndrome, and probable torn medial meniscus is denied.

An initial evaluation in excess of 60 percent as of August 9, 
2000, for total right knee replacement; degenerative joint 
disease, right knee patellofemoral pain syndrome and probable torn 
medial meniscus is denied.

An initial evaluation in excess of 20 percent degenerative joint 
disease of the left knee, status post arthroscopic surgeries with 
limited extension is denied.


REMAND

In an April 2003 rating decision, the RO denied entitlement to a 
total rating for compensation based upon individual 
unemployability.  In October 2003, the veteran's representative 
filed a notice of disagreement as to the denial for this benefit.  
The record reflects that the veteran has not been sent an SOC on 
this issue.  Thus, this claim must be remanded for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran an SOC as to the claim for 
entitlement to a total rating for compensation based upon 
individual unemployability.  The SOC should include all relevant 
law and regulations pertaining to the claim.  The veteran must be 
advised of the time limit in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) (2003).  He must also be 
provided an opportunity for a hearing on this issue.  Thereafter, 
if an appeal has been perfected, it should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



